Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 And February 13, 2022 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-10, 12-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US 2018/0315357).

As per claim 1 Nam et al depicts in figure 9 and discloses: A display device 14, comprising a display area AA and an electronic component installation area 20 corresponding to an installation position of an electronic component 30 { [0029] Optical window 20 may be formed in inactive area IA in alignment with optical component 30. Optical component 30 may be a light-based component such as an ambient light sensor, proximity sensor, visible light image sensor, infrared light image sensor, and/or other light sensor or light-based component (e.g., a light sensor in sensors 18 of FIG. 1). }, wherein the display device 14 comprises: a backplate 68; a display panel 28 / 32 disposed on a side of the backplate 68; a polarizing functional layer 78 disposed on a side of the display panel 28 / 32 away from the backplate 68; a touch functional layer 72 disposed on a side of the polarizing functional layer 78 away from the display panel 28 / 32, wherein a light transmittance of the touch functional layer 72 is greater than a threshold value  { [0042]  Display cover layer 34, adhesive layers 70 and 74, touch sensor layer 72, encapsulation layer 80, and substrate 68 may also exhibit high transmission values }; and a cover plate 34 disposed on a side of the touch functional layer 72 away from the polarizing functional layer 78; wherein an opening 78’ / 80’ / 84 / 68’ is formed in the electronic component installation area 20 of the display device 14, and the opening 78’ / 80’ / 84 / 68’ penetrates the backplate 68, the display panel 28 / 32, and the polarizing functional layer 78.

As per claim 3 Nam et al discloses: The display device according to claim 1, wherein the touch functional layer 72 is bonded to the cover plate 34 through a first adhesive layer 70 and bonded to the polarizing functional layer 78 through a second adhesive layer 74, and the opening 78’ / 80’ / 84 / 68’ penetrates the second adhesive layer 74.

As per claim 4 Nam et al discloses: The display device according to claim 3, wherein the first adhesive layer 70 and the second adhesive layer 74 are made of optical adhesives. { [0042]  Display cover layer 34, adhesive layers 70 and 74, touch sensor layer 72, encapsulation layer 80, and substrate 68 may also exhibit high transmission values }

As per claim 9 Nam et al depicts in in figure 9 and discloses: A manufacturing method of a display device 14, wherein the display device 14 comprising a display area AA and an electronic component installation area 20 corresponding to an installation position of an electronic component 30 { [0029] Optical window 20 may be formed in inactive area IA in alignment with optical component 30. Optical component 30 may be a light-based component such as an ambient light sensor, proximity sensor, visible light image sensor, infrared light image sensor, and/or other light sensor or light-based component (e.g., a light sensor in sensors 18 of FIG. 1). }, and the manufacturing method comprises steps of: providing a backplate 68, a display panel 28 / 32, a polarizing functional layer 78, a touch functional layer 72, and a cover plate 34, wherein a light transmittance of the touch functional layer 72 is greater than a threshold value { [0042]  Display cover layer 34, adhesive layers 70 and 74, touch sensor layer 72, encapsulation layer 80, and substrate 68 may also exhibit high transmission values }; bonding the backplate 68, the display panel 28 / 32, the polarizing functional layer 78, the touch functional layer 72, and the cover plate 34 together; and forming an opening 78’ / 80’ / 84 / 68’ in the electronic component installation area 20, and allowing the opening 78’ / 80’ / 84 / 68’ to penetrate the backplate 68, the display panel 28 / 32, and the polarizing functional layer 78.

As per claim 10 Nam et al discloses: The method of manufacturing the display device according to claim 9, wherein the step of forming the opening 78’ / 80’ / 84 / 68’ in the electronic component installation area 20, and allowing the opening 78’ / 80’ / 84 / 68’ to penetrate the backplate 68, the display panel 28 / 32, and the polarizing functional layer 78 comprises: using an ultraviolet picosecond laser { [0045] Any suitable fabrication techniques may be used in forming openings for window 20 of FIG. 9. For example, these openings may be formed by laser ablation (e.g., using ultraviolet light with a wavelength of 355 nm or other suitable wavelength in 12 ps pulses or pulses of other duration such as femtosecond pulses). Laser processing techniques may be used to form openings from the top or bottom of the display layers. } on a side of the backplate 68 away from the display panel 28 / 32 to cut the backplate 68, the display panel 28 / 32, and the polarizing functional layer 78 to form the opening 78’ / 80’ / 84 / 68’.

As per claim 12 Nam et al depicts in figure 9 and discloses: The method of manufacturing the display device according to claim 9, wherein the step of bonding the backplate 68, the display panel 28 / 32, the polarizing functional layer 78, the touch functional layer 72, and the cover plate 34 together comprises steps of: bonding the touch functional layer 72 to the cover plate 34 through a first adhesive layer 70, and bonding the touch functional layer 72 to the polarizing functional layer 78 through a second adhesive layer 74.

As per claim 13 Nam et al discloses: The method of manufacturing the display device according to claim 12, wherein the steps of bonding the touch functional layer 72 to the cover plate 34 through the first adhesive layer 70, and bonding the touch functional layer 72 to the polarizing functional layer 78 through the second adhesive layer 74 comprises: bonding the touch functional layer 72 to the cover plate 34 through the first adhesive layer 70 made of an optical adhesive and bonding the touch functional layer 72 to the polarizing functional layer 78 through the second adhesive layer 74 made of the optical adhesive. { [0042]  Display cover layer 34, adhesive layers 70 and 74, touch sensor layer 72, encapsulation layer 80, and substrate 68 may also exhibit high transmission values }

As per claim 18 Nam et al depicts in figures 4 & 9 and discloses: A terminal device, comprising a display device 14 and a housing 22, wherein the display device 14 comprises a display area AA and an electronic component installation area 20 corresponding to an installation position of an electronic component 30 { [0029] Optical window 20 may be formed in inactive area IA in alignment with optical component 30. Optical component 30 may be a light-based component such as an ambient light sensor, proximity sensor, visible light image sensor, infrared light image sensor, and/or other light sensor or light-based component (e.g., a light sensor in sensors 18 of FIG. 1). }, and the display device 14 comprises: a backplate 68; a display panel 28 / 32 disposed on a side of the backplate 68; a polarizing functional layer 78 disposed on a side of the display panel 28 / 32 away from the backplate 68; a touch functional layer 72 disposed on a side of the polarizing functional layer 78 away from the display panel 28 / 32, and a light transmittance of the touch functional layer 72 is greater than a threshold value { [0042]  Display cover layer 34, adhesive layers 70 and 74, touch sensor layer 72, encapsulation layer 80, and substrate 68 may also exhibit high transmission values }; and a cover plate 34 disposed on a side of the touch functional layer 72 away from the polarizing functional layer 78; wherein an opening 78’ / 80’ / 84 / 68’ is formed in the electronic component installation area 20 of the display device 14, and the opening 78’ / 80’ / 84 / 68’ penetrates the backplate 68, the display panel 28 / 32, and the polarizing functional layer 78.

As per claim 20 Nam et al depicts in figure 9 and discloses: The terminal device according to claim 18, wherein the touch functional layer 72 is bonded to the cover plate 34 through a first adhesive layer 70 and bonded to the polarizing functional layer 78 through a second adhesive layer 74, and the opening 78’ / 80’ / 84 / 68’ penetrates the second adhesive layer 74.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2018/0315357) in view of Toyoshima et al (US 9,870,107).

As per claim 2 Nam et al depicts in figure 9 and discloses: The display device according to claim 1, wherein a material of the touch functional layer 72 comprises 

As per claim 11 Nam et al depicts in figure 9 and discloses: The method of manufacturing the display device according to claim 9, wherein the step of providing the backplate 68, the display panel 28 / 32, the polarizing functional layer 78, the touch functional layer 72, and the cover plate 34, wherein the light transmittance of the touch functional layer 72 is greater than a threshold value { [0042]  Display cover layer 34, adhesive layers 70 and 74, touch sensor layer 72, encapsulation layer 80, and substrate 68 may also exhibit high transmission values } comprises: providing a touch functional layer 72 comprising a material made of 

As per claim 19 Nam et al depicts in figure 9 and discloses: The terminal device according to claim 18, wherein a material of the touch functional layer 72 comprises 

Regarding claims 2, 11 and 19 Nam et al is silent as to:  silver nanowires.  With respect to claims 2, 11 and 19 Toyoshima et al discloses: silver nanowires {[ column 7, lines 36-39] Additionally, in the display device with a capacitive touch panel disclosed herein, it is preferred that the first conductive layer and the second conductive layer are formed by using indium tin oxide, carbon nanotubes, or silver nanowires.}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch functional layer of Nam et al with silver nanowires as taught by Toyoshima et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a touch functional layer with silver nanowires, which is well within the purview of a skilled artisan and absent an unobvious result, because it is preferred for a capacitive touch panel, which allows for multi touch interaction with the user.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2018/0315357) in view of ZHANG et al (CN 209250699)

As per claim 5 Nam et al discloses: The display device according to claim 1, wherein a cover plate 34 and the polarizing functional layer 78 in the electronic component installation area 20, and the opening 78’ / 80’ / 84 / 68’.

As per claim 6 Nam et al discloses: The display device according to claim 5, wherein an inner diameter of the opening 78’ / 80’ / 84 / 68’.

As per claim 7 Nam et al discloses: The display device according to claim 5, wherein the cover plate 34 and the touch functional layer 72, or between the touch functional layer 72 and the polarizing functional layer 78.

As per claim 8 Nam et al discloses: The display device according to claim 5, wherein a material of the 

As per claim 14 Nam et al discloses: The method of manufacturing the display device according to claim 9, wherein a further step before the step of forming the opening 78’ / 80’ / 84 / 68’ in the electronic component installation area 20 comprises: providing cover plate 34 and the polarizing functional layer 78 in the electronic component installation area 20, and opening 78’ / 80’ / 84 / 68’.

As per claim 15 Nam et al discloses: The method of manufacturing the display device according to claim 14, wherein the further step of providing the cover plate 34 and the polarizing functional layer 78 in the electronic component installation area 20, and the opening 78’ / 80’ / 84 / 68’ comprises: providing the light-shielding layer, wherein an inner diameter of the opening 78’ / 80’ / 84 / 68’.

As per claim 16 Nam et al discloses: The method of manufacturing the display device according to claim 14, wherein the further step of providing the light-shielding layer between the cover plate 34 and the polarizing functional layer 78 in the electronic component installation area 20 comprises: forming the cover plate 34 and the touch functional layer 72 or the touch functional layer 72 and the polarizing functional layer 78.

As per claim 17 Nam et al discloses: The method of manufacturing the display device according to claim 14, wherein the further step of providing the cover plate 34 and the polarizing functional layer 78 in the electronic component installation area 20 comprises: forming the 
Regarding claims 5-8 and 14-17 Nam et al is silent as to: a light-shielding layer that is a ring structure concentric with the opening using a material made of an ink.  With respect to claims 5-8 and 14-17 ZHANG et al discloses:  a light-shielding layer that is a ring structure concentric with the opening using a material made of an ink.  { [0011] Further, on the TFT corresponding to the camera hole is arranged at the position with a BM ink ring, shielding the camera hole edge to prevent light entering the photographing effect. . .  [0031]  As shown in FIG. 6, corresponding to the camera hole 31 is further provided with a ring 16, BM ink shielding the shooting hole 31 edge to prevent light entering the photographing effect. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of Nam et al with a light-shielding layer that is a ring structure concentric with the opening using a material made of an ink as taught by ZHANG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a device with a light-shielding layer that is a ring structure concentric with the opening using a material made of an ink so as to “prevent light entering the photographing effect”.  See [0031] of ZHANG et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd